DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 5/14/2019. Claims 1-6 are pending and considered below.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“instruction receiving portion”, “speed instruction value calculation portion”, “operation instruction determination portion”, “speed instruction value correction portion”, “traveling control unit”, “speed control portion”, and “motor driving portion” are hardware and/or software, as disclosed in applicant’s specification, paragraphs [0040] and [0055] (PGPub); FIG. 3, traveling control device-1, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al. (US-2011/0127093-A1, hereinafter Koga).
Regarding claim 1, Koga discloses:
A traveling control device of a traveling vehicle including a traveling control unit having a pair of left and right configurations capable of respectively driving a pair of left and right driving wheels, the traveling control device comprising: (paragraphs [0102-0103] and FIG. 11, lawnmower vehicle-10, left and right wheels-18,20, electric motors-22,24, controller-48, and left and right levers-92,94);
an instruction receiving portion that receives an operation instruction directed to each of the pair of left and right driving wheels (paragraph [0104] and FIG. 11, controller-48, left and right levers-92,94, and left and right lever sensors-98, 100);
a speed instruction value calculation portion that calculates a speed instruction value that is to be instructed to the traveling control unit, based on each of the operation instructions (paragraph [0104]; FIG. 11, controller-48, left and right levers-92,94, and left and right lever sensors-98, 100; and FIG. 12, controller-48, and target rotational speed command values-Vrl*,Vrr*);
an operation instruction determination portion that determines, based on each of the operation instructions, whether the operation instruction is an operation instruction to rotate the pair of left and right driving wheels in the same direction as each other, or an operation instruction to rotate the pair of left and right driving wheels in different directions from each other (paragraph [0104]; FIG. 11, left and 
a speed instruction value correction portion that corrects, if the operation instruction is an operation instruction to rotate the pair of left and right driving wheels in the same direction as each other, one of the speed instruction values calculated for the traveling control unit by the speed instruction value calculation portion, based on the other speed instruction value (paragraphs [0104-0105] and FIG. 12, controller-48, target yaw rate calculating section-70, correction coefficient acquiring section-72, control section-74, PID-78, yaw control characteristics-80, target rotational speed command values-Vrl*,Vrr*, and yaw control coefficients-Kl,Kr).
Regarding claim 2, Koga further discloses:
wherein the speed instruction value correction portion corrects the larger one of the speed instruction values calculated for the traveling control unit by the speed instruction value calculation portion (paragraphs [0104-0105] and FIG. 12, controller-48, target yaw rate calculating section-70, correction coefficient acquiring section-72, control section-74, PID-78, yaw control characteristics-80, target rotational speed command values-Vrl*,Vrr*, and yaw control coefficients-Kl,Kr); and
based on the smaller speed instruction value (paragraph [0089]; FIG. 5A, left and right wheels-18,20; and FIG. 7, PID output v. yaw control coefficient).
Regarding claim 3, Koga further discloses:
wherein the speed instruction value correction portion corrects (paragraphs [0104-0105] and FIG. 12, controller-48, target yaw rate calculating section-70, correction coefficient acquiring section-72, control section-74, PID-78, yaw control characteristics-80, target rotational speed command values-Vrl*,Vrr*, and yaw control coefficients-Kl,Kr);

each of the speed instruction values calculated for the traveling control unit by the speed instruction value calculation portion (paragraphs [0104-0105]); and
based on a preset common attenuation value (paragraph [0099] and FIG. 9, PID output v. yaw control coefficient).

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US-2016/0068081-A1, hereinafter Li).
Regarding claim 4, Li discloses:
A traveling control device of a traveling vehicle capable of driving each of a pair of left and right driving wheels, the traveling control device comprising: (paragraphs [0039-0040] and FIG. 1, right and left drive wheels-2, in-wheel motors-6, in-wheel motor drive device-8, electronic control unit (ECU)-21, and inverter device-22);
a pair of left and right motors that respectively drive the pair of left and right driving wheels (paragraphs [0040-0041]);
a current that is passed therethrough is controlled by PI control (paragraphs [0043-0045]; FIG. 2, inverter device-22, motor control module-29, control gain adjustment section-34, and PI control gain adjustment table-35; and FIG. 4, current PI control section-41);
an instruction receiving portion that receives an operation instruction directed to each of the pair of left and right motors (paragraphs [0040-0041] and FIG. 2, accelerator manipulation portion-16, brake manipulation portion-17, ECU-21, and torque allocation section-21a);

a speed control portion that (paragraphs [0042-0045]; FIG. 2, motor control module-29, motor power running/regenerative control section-33, control gain adjustment section-34, and PI control gain adjustment table-35; and FIG. 4, current PI control section-41); 
if the operation instruction is an acceleration instruction, sets an integral gain in the PI control to a preset first value, and sets a proportional gain in the PI control to a preset second value when a rotation speed of each of the motors becomes greater than or equal to a preset first threshold, if the operation instruction is a deceleration instruction, sets the integral gain to zero, and sets the proportional gain to a preset third value when the rotation speed of the motor becomes less than a preset second threshold that is smaller than the first threshold (paragraphs [0047-0056]; FIG. 3, in-wheel motors-6, ECU-21, torque allocation section-21a, inverter device-22, motor control module-29, control gain adjustment section-34, and current control block-37; and FIG. 4, current command section-40, and current PI control section-41); and
a motor driving portion that drives the motors, based on the integral gain and the proportional gain set by the speed control portion (paragraphs [0049-0056]; FIG. 3, in-wheel motors-6, ECU-21, torque allocation section-21a, inverter device-22, motor control module-29, control gain adjustment section-34, and current control block-37; and FIG. 4, current command section-40, and current PI control section-41).



Regarding claim 6, Li further discloses:
wherein, when a vehicle speed of the traveling vehicle is less than a preset value, if the operation instruction is a deceleration instruction, the motor driving portion drives the corresponding motor by a torque control in accordance with an output torque of the motor instead of driving the motor in accordance with the rotation speed, even when the rotation speed of the motor is less than the second threshold (paragraphs [0047-0048]; FIG. 3, in-wheel motors-6, ECU-21, torque allocation section-21a, inverter device-22, motor control module-29, control gain adjustment section-34, and current control block-37; and FIG. 4, rotation angle sensor-36, current command section-40, and current PI control section-41).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667